Blandford, J.
Where a bank was selected by the govenor as a State depository, if one of the stockholders therein gave verbal authority to her sister to sign her name as a surety on the bond required of the bank, which was done,and if, after being informed thereof,she made noobjection, but said that it was all right, and allowed the state to deposit its funds in the bank on the faith of the bond, as to the state and her co-sureties, she would be estopped from denying that her name was signed to the bond bjr competent authority, and the execution issued on the bond, after default by the bank, would bind the property held by her or subsequently transferred by her to others. 53 Ga., 314; 14 Id., 124; 39 Id., 586; 16 Id., 384, 424.
(a) If she, in fact, signed her own name, it would, of course, be binding.
(b) A verdict subjecting the property was demanded by the evidence, and the grant of a new trial was error.
Judgment reversed.